Filed 4/14/14 T.H. v. Superior Court CA2/7
                NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                               DIVISION SEVEN


T.H.,                                                                  B253312

                                                   Petitioner,         (Super. Ct. No. CK61784)
               v.
                                                                       (Carlos E. Vasquez, Judge)
THE SUPERIOR COURT OF THE STATE
OF CALIFORNIA FOR THE COUNTY OF
LOS ANGELES,

                                                Respondent.

LOS ANGELES COUNTY DEPARTMENT
OF CHILDREN AND FAMILY SERVICES                                                      ORDER
et al.,

                                 Real Parties in Interest.



         Writ petition to review order setting hearing under Welfare and Institutions
Code section 366.26. Carlos E. Vasquez, Judge. Petition denied.
         Eva E. Chick for Petitioner.
         No appearance for Respondent.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel,
Navid Nakhjavani, Deputy County Counsel for Real Party in Interest Los Angeles
County Department of Children and Family Services.
                                      __________________________
       Petitioner T.H. (Father) seeks extraordinary relief from the juvenile court’s
order, made at the dispositional hearing after the juvenile court denied family
reunification services, setting a hearing to consider selection and implementation of
permanent plans for his five dependent children, 18-year-old J.J., 16-year-old D.G.,
10-year-old I.H., seven-year-old I.G.H., and six-year-old J.H.1 We deny Father’s
petition on the merits.2

                FACTUAL AND PROCEDURAL BACKGROUND
       Father and his family first became involved in the dependency system in 1997,
when the Los Angeles County Department of Children and Family Services
(Department) received a referral alleging that J.J. and D.G. were victims of physical
abuse. By 2003 the Department had received six additional referrals, some alleging
neglect and others alleging physical abuse. All of the referrals were closed without
the filing of a petition to declare J.J. and D.G. dependents of the juvenile court.
(§ 300.) An eighth referral in 2004 was substantiated, and Father and Mother agreed
to participate in voluntary family maintenance services.
       In 2006, following a ninth referral, the juvenile court sustained a section 300
petition alleging Mother and Father had physically abused J.J., D.G. and I.H.3 The

1      Welf. & Inst. Code, § 366.26, subd. (l); Cal. Rules of Court, rule 8.452. All
statutory references are to the Welfare and Institutions Code.

2       The children’s mother, L.G. (Mother), has filed a “joinder” in Father’s petition.
We have deemed this document to be a statement of support for the position asserted
and relief requested by Father, rather than a separate petition to review the juvenile
court’s order setting the section 366.26 hearing. (Cal. Rules of Court, rule 8.452(a),
(b); cf. Decker v. U.D. Registry, Inc. (2003) 105 Cal. App. 4th 1382, 1391 [although
“standard practice” permits parties to join in each other’s arguments, “joining in an
argument is different from joining in a motion;” absent compliance with procedural
requirements for a properly filed motion, party “joining” other party’s motion lacks
standing to seek relief from the court].)
3      The juvenile court found that Mother struck the children with belts and
extension cords, and Father struck the children with belts and choked J.J. and D.G.
                                           2
three children were removed from the care of Father and Mother and placed in foster
care. On November 30, 2007, following 12 months of reunification services, the three
children were returned to the custody of Father and Mother.
       Two additional referrals alleging physical abuse were generated in 2008 and
2009, but neither of the referrals resulted in the filing of a section 300 petition. In
2010 the juvenile court sustained a section 300 petition alleging physical abuse as to
all five children, who were removed from parental custody. In August 2012 the
children were returned to Mother and Father.
       In November of 2012 the Department received a thirteenth referral alleging that
Father had physically abused D.G. by punching him and striking him with a bucket.
On December 5, 2012 the Department filed a section 300 petition as to the children,
alleging that Father had inflicted physical abuse on D.G.4 In its report for the
detention hearing, the Department indicated that police officers who arrived at the
family home on November 30, 2012 in response to the referral reported they saw
bruises on D.G. D.G. stated that Father was angry because D.G. had left the home the
previous day without permission, and when D.G. returned Father threw an object at
him which hit him between the eyes, and then Father hit him on the face repeatedly
with closed fists. D.G. added that he did not want to return home and would prefer to
go a foster home, because he was tired of being hit and did not feel safe. Mother
stated that she heard Father speaking to D.G. in a “military-type tone,” but she did not
see Father hit D.G. J.H. told the social worker she did not witness the incident, but
she saw D.G. crying. On December 5, 2012 the juvenile court ordered the children
detained.
       In its jurisdiction and disposition report submitted January 23, 2013, the
Department indicated D.G. told the social worker that, on November 29, 2012, Father


4      The Department also filed a supplemental petition (§ 387) as to D.G., as he was
under the juvenile court’s delinquency jurisdiction at the time the abuse allegations
were reported. The record does not include a copy of the supplemental petition.
                                           3
threw silverware and hit D.G. in the face, causing his nose to bleed. Six-year-old
I.G.H. stated he had seen Father hit D.G. with a belt and with his hand. I.G.H. also
stated that Mother had hit D.G. with a cane, and Mother, Father and D.G. had hit him
with shoes and belts. Five-year-old J.H. stated she saw Father hit D.G. with a bucket,
and both Father and Mother would hit J.H. with a belt, a cane or with their hands.
       Mother denied seeing Father hit D.G. on November 29, 2012, but added, “I’m
not saying this is not what happened.” Father denied hitting D.G., alluded to D.G.
getting hit by “some people,” and stated D.G. was violent and defiant.
       Angela A., the children’s maternal aunt, told the social worker she had seen
Father hit D.G. in the ribs, and D.G. was afraid to fight back. Angela A. added that
Mother and Father would often be gone for days to a casino, leaving J.J. in charge of
the other children. Angela A. stated she did not think it would be safe for the children
to return to the family home.
       The Department observed that, despite the provision of individual and conjoint
counseling, Wraparound services5 and other programs since 2005, the family situation
had continued to deteriorate. The Department recommended the court declare the
children dependents of the court and deny Father and Mother reunification services.
       In subsequent reports the Department advised that, although Father and Mother
had been provided with funds and other services to facilitate visitation, as of April 15,
2013 they had failed to appear for any visits, nor had they made any inquiry about the
children’s well-being.
       On August 12, 2013 the Department reported that I.H., I.G.H. and J.H. were
placed together, were thriving in their placement, and the caregivers believed the
children should all be placed together. Neither Father nor Mother was participating in
any services.



5       The Wraparound program was established in 1997 to provide intensive services
to children with complex needs, using a team approach.
                                           4
       The court held the jurisdiction hearing on August 12, 2013. After the court
received the Department’s various reports into evidence, counsel for Father moved to
dismiss all allegations in the dependency petition except for those related to D.G.,
urging there was insufficient evidence to support the allegations. (§ 350, subd. (c).)
The court observed that there were several discrepancies in the dependency petition
and continued the matter to September 6, 2013 to enable the Department to file a
corrected petition.
       The Department thereafter filed an amended petition, and after two further
continuances the adjudication hearing resumed on October 28, 2013.6 D.G. testified
regarding the November 2012 incidents, stating that when he entered the home on the
night of November 29, 2012 the room was dark and something hit his nose, causing it
to bleed. Next, Father began to swing his arms and hit him repeatedly with his fists.
D.G. did not hit Father, but put his hands up to block the blows. D.G. had not been hit
by anybody prior to his arrival at the home that evening. D.G. further testified Father
began hitting him again on the morning of November 30, 2012, and also threw a
plastic bucket at him. D.G. added that Father and Mother told him not to go to school
on November 30, 2012, but he did so anyway; his teacher made a referral when he saw
a cut on D.G.’s nose and bruises on his forehead.
       On October 29, 2013, the juvenile court sustained the remaining counts in the
dependency petition7 and continued the matter to December 9, 2013 for a contested
disposition hearing.


6      Before hearing testimony, the court granted Father’s motion to dismiss certain
counts pertaining to I.G.H. and J.H., and otherwise denied the motion.

7      The sustained counts in the petition read as follows:

       “(a)(1), (b)(1), (j)(1): On 11/29/2012, . . . [Father] physically
abused . . . [D.G.], by striking [D.G.]’s face with [Father]’s fists, inflicting swelling
and bruising to [D.G.]’s head. [Father] threw an object at [D.G.]’s face, inflicting a
laceration to [D.G.]’s nose. On 11/30/2012, [Father] repeatedly struck [D.G.]’s torso
                                             5
       In a Last Minute Information Report submitted to the juvenile court on
December 9, 2013 the Department indicated that, although they had been provided
with numerous services since 2005, Mother’s and Father’s abuse and cycle of violence
toward the children was unabated. Neither parent had enrolled in any program since
the date of adjudication. The Department assessed that Mother and Father could not
be rehabilitated, and again recommended the court deny reunification services.
       No testimony was taken at the disposition hearing on December 9, 2013.
Counsel for the Department requested the court terminate reunification services for


with [Father]’s fists, causing [D.G.] to fall to the floor. [Father] struck [D.G.]’s head
and torso with a bucket. Such physical abuse was excessive and caused [D.G.]
unreasonable pain and suffering. [Mother] failed to protect [D.G.], in that [Mother]
knew of the physical abuse of [D.G.] by [Father], allowed [Father] to reside in
[D.G.]’s home and have unlimited access to [D.G.]. Such physical abuse of [D.G.] by
[Father], and [Mother]’s failure to protect [D.G.], endangers [D.G.]’s physical health
and safety, and places [D.G.] and [D.G.]’s siblings [J.J., I.H., I.G.H., and J.H.], at risk
of physical harm, damage, danger, physical abuse and failure to protect.

        “(a)(2), (b)(4): On or about October 2012 . . . [Mother] physically
abused . . . [D.G.], by striking the child’s body with a cane causing the child
unreasonable pain and suffering. Such physical abuse of the child by [Mother]
endangers [D.G.]’s physical health and safety and places [D.G.] and [his] siblings at
risk of physical harm, damage, danger.

        “(b)(2), (j)(2): On prior occasions in 2012 [Father] made an inappropriate plan
for [care and supervision of I.H., I.G.H., and J.H.], in that Mother and Father left the
children in the care of the children’s sibling, [D.G.], who left the children alone,
without adult supervision. Such an inappropriate plan for the children’s care and
supervision by [Mother] and [Father] endangers the children’s physical health and
safety, placing the children, and the children’s sibling [J.J.], at risk of physical harm
and damage.

         “(b)(3): [Mother] created a detrimental home environment in that Mother and
[Father] forced [J.J.] to remain home from school so that she can care for [I.H., I.G.H.,
and J.H.]. As a result of [J.J.]’s refusal to stay home from school, the mother asked
[J.J.] to leave the home and not return. Such inappropriate plan for the [children]’s
care and supervision by [Mother] and [Father] endangers the [children]’s physical
health and safety, placing the [children] at risk of physical harm and damage.”
                                              6
Mother and Father, observing that J.J., D.G. and I.H. were declared court dependents
for physical abuse by Mother and Father in 2006, they were later returned to the care
of Mother and Father, were again removed in 2010 due to additional physical abuse,
and were again returned to Father and Mother in August of 2012.
       Counsel for J.J. and I.H. joined in the Department’s request. Counsel for D.G.
observed that, as to D.G., the case had technically reached the 18-month statutory
limit for reunification, and reunification services as to D.G. should be terminated with
a plan of long term foster care.
       Counsel for I.G.H. and J.H. expressed uncertainty as to the proper disposition,
but urged that I.G.H. and J.H. not be returned to their parents with the possibility that
the parents could later file a petition for modification (§ 388) seeking additional
reunification services. Father’s counsel requested that I.H., I.G.H. and J.H. be
returned to Father’s custody.
       After hearing argument, the court announced its decision to terminate
reunification services for Mother and Father. The court observed that, over a period
of years, Mother and Father had engaged in a pattern of continuing physical abuse
which resulted in multiple sustained allegations of physical abuse. The court found
that, under these circumstances, reunification services for Mother or Father would not
be in the best interest of any of the children. The court then set the matter for a
hearing pursuant to section 366.26.

                                   CONTENTIONS
       Father principally contends (1) there was not substantial evidence to support
the juvenile court’s jurisdiction findings; (2) the juvenile court’s order removing the
children from Father’s custody was not supported by the record; and (3) the juvenile
court erred in denying reunification services.




                                            7
                                      DISCUSSION
       1. Substantial Evidence Supports the Juvenile Court’s Jurisdiction Findings8
       The juvenile court assumed jurisdiction over the children under section 300,
subdivisions (a), (b) and (j).9 Specifically, under section 300, subdivision (a) the
petition alleged that Father physically abused D.G. on November 29, 2012 by striking
D.G.’s face with his fists, and on November 30, 2012 by throwing an object at D.G.’s
face, inflicting physical injuries. The petition further alleged Father’s physical abuse
of D.G. placed D.G. and his siblings at risk of physical harm, damage, danger and
physical abuse.



8      When we review the juvenile’s court’s findings under the substantial evidence
standard, we inquire only whether there is any evidence, contradicted or
uncontradicted, that supports the court’s determination. We resolve all conflicts in
support of the determination, indulge in all legitimate inferences to uphold the
findings and may not substitute our deductions for those of the juvenile court. (In re
Katrina C. (1988) 201 Cal. App. 3d 540; In re John V. (1992) 5 Cal. App. 4th 1201,
1212; In re I.J. (2013) 56 Cal. 4th 766, 773; Los Angeles County Dept. of Children &
Family Services v. Superior Court (2013) 215 Cal. App. 4th 962, 966; In re R.C. (2012)
210 Cal. App. 4th 930, 940.)

9       Section 300 reads, in pertinent part, as follows: “Any child who comes within
any of the following descriptions is within the jurisdiction of the juvenile court which
may adjudge that person to be a dependent child of the court: (a) The child has
suffered, or there is a substantial risk that the child will suffer, serious physical harm
inflicted nonaccidentally upon the child by the child’s parent or guardian. For the
purposes of this subdivision, a court may find there is a substantial risk of serious
future injury based on the manner in which a less serious injury was inflicted, a history
of repeated inflictions of injuries on the child or the child’s siblings, or a combination
of these and other actions by the parent or guardian which indicate the child is at risk
of serious physical harm. . . . (b) The child has suffered, or there is a substantial risk
that the child will suffer, serious physical harm or illness, as a result of the failure or
inability of his or her parent or guardian to adequately supervise or protect the
child . . . [¶] . . . [¶] (j) The child’s sibling has been abused or neglected, as defined
in subdivision (a), (b), (d), (e), or (i), and there is a substantial risk that the child will
be abused or neglected, as defined in those subdivisions. . . . ” (§ 300, subds. (a), (b),
(j).)
                                                 8
       The evidence before the court established Father physically abused D.G. on
November 29 and 30, 2012, inflicting serious physical harm.10 D.G. told the social
worker that Father threw an object and hit D.G. in the face, causing his nose to bleed.
J.H. did not witness the incident that occurred on November 29, 2012, but stated she
saw Father hit D.G. with a bucket on November 30, 2012. The record thus shows the
juvenile court properly found that Father’s physical abuse of D.G. was not a one-time
occurrence, a finding that is also supported by other evidence before the court: I.G.H.
told the social worker he had witnessed Father hitting D.G. with his hands, a belt and
a cane; Angela A. told the social worker she had seen Father hit D.G. in the ribs; J.H.
reported Father had hit her with a belt, a cane and his hands; and finally, I.G.H.
reported that Father would hit him with shoes and a belt.
       The foregoing evidence fully supports the juvenile court’s determination the
children were minors described by section 300, subdivision (a). Although “the
question under section 300 is whether circumstances at the time of the hearing subject
the minor to the defined risk of harm” (In re Rocco M. (1991) 1 Cal. App. 4th 814,
824), the court may nevertheless consider past events when determining whether a
child presently needs the juvenile court’s protection. (In re Diamond H. (2000)
82 Cal. App. 4th 1127, 1135; In re Troy D. (1989) 215 Cal. App. 3d 889, 899-900.) A
parent’s past conduct is a good predictor of future behavior. (In re Petra B. (1989)
216 Cal. App. 3d 1163, 1169-1170.) “Facts supporting allegations that a child is one
described by section 300 are cumulative.” (In re Hadley B. (2007) 148 Cal. App. 4th
1041, 1050.) Here, the petition sustained by the juvenile court on October 29, 2013
was the third sustained petition based on physical abuse by Father, after numerous
referrals to the Department. Moreover, Father denied responsibility for the physical
abuse, indicating he was likely to resume his pattern of physical abuse without court
intervention. (See In re Carlos T. (2009) 174 Cal. App. 4th 795, 803.) In view of the


10     Besides the bloody nose, D.G. suffered cuts and bruises sufficiently remarkable
that D.G.’s teacher made a referral to the Department on November 30, 2012.
                                            9
foregoing, we conclude the court properly exercised jurisdiction under section 300,
subdivision (a).
       Given our conclusion that substantial evidence supports jurisdiction under
subdivision (a) of section 300, we need not address Father’s further arguments that the
evidence does not support a similar finding under subdivisions (b) and (j). When a
dependency petition alleges multiple grounds for its assertion a minor comes within
the juvenile court’s jurisdiction, a reviewing court can uphold the juvenile court’s
finding of jurisdiction if any one of the statutory bases for jurisdiction enumerated in
the petition is supported by substantial evidence. (In re Alexis E. (2009)
171 Cal. App. 4th 438, 451.) In such a case, the reviewing court need not consider
whether any or all of the other alleged statutory grounds for jurisdiction are supported
by the evidence. (Randi R. v. Superior Court (1998) 64 Cal. App. 4th 67, 72; In re
Jonathan B. (1992) 5 Cal. App. 4th 873, 875-876.)

       2. The Juvenile Court Properly Removed the Children From Father’s Custody
       At the disposition hearing, the juvenile court may order a child removed from
his or her parent’s physical custody if it finds clear and convincing evidence that
“[t]here is or would be a substantial danger to the physical health, safety, protection,
or physical or emotional well-being of the minor . . . and there are no reasonable
means by which the minor’s physical health can be protected without removing the
minor from the minor’s parent’s or guardian’s physical custody.” (§ 361, subd.
(c)(1).)
       The parent “need not be dangerous and the minor need not have been actually
harmed before removal is appropriate. The focus of the statute is on averting harm to
the child.” (In re Diamond H., supra, 82 Cal.App.4th at p. 1136.) The record
contains ample evidence of physical abuse by Father, who has a history of prior
involvement with the juvenile court and who either denied the most recent allegations
or evaded them. Additionally, J.J., I.H., I.G.H. and J.H. had been returned to Father’s
custody just four months prior to the November 29 and 30, 2012 incidents after being
                                          10
under juvenile court jurisdiction for two years, demonstrating that Father’s previous
participation in reunification services had been unsuccessful and the children could
not be safely maintained in Father’s home.

       3. Reunification Services Were Properly Denied to Father
       Recognizing that in certain categories of cases it is futile to provide
reunification services, the Legislature has enacted provisions for “fast-track”
permanency planning under specified circumstances. (See Deborah S. v. Superior
Court (1996) 43 Cal. App. 4th 741, 750-751, Randi R. v. Superior Court, supra,
64 Cal.App.4th at pp. 70-71.) One such situation is when “the child or a sibling of the
child has been previously adjudicated a dependent pursuant to any subdivision of
Section 300 as a result of physical . . . abuse, that following that adjudication the
child had been removed from the custody of his or her parent or guardian pursuant to
Section 361, that the child has been returned to the custody of the parent or guardian
from whom the child had been taken originally, and that the child is being removed
pursuant to Section 361, due to additional physical . . . abuse.” (§ 361.5, subd.
(b)(3).) When a case falls within any of these “fast-track” provisions, “the general
rule favoring reunification is replaced by a legislative assumption that offering
services would be an unwise use of governmental resources” (In re Baby Boy H.
(1998) 63 Cal. App. 4th 470, 478); and the juvenile court lacks power to order
reunification unless it finds, by clear and convincing evidence, that reunification is in
the child’s best interest. (§ 361.5, subd. (c), 2d par.)
       Here, J.J., D.G. and I.H. were made court dependents in 2006 and removed
from their parents’ custody as a result of physical abuse by Mother and Father and
were subsequently returned to parental custody in 2007. In 2010 the juvenile court
sustained a second dependency petition alleging physical abuse. The children were
removed from Mother and Father, and returned to parental custody in August 2012.
       Just four months later, the Department filed the current dependency petition
alleging additional physical abuse, and the children were once again removed from the
                                           11
custody of Mother and Father. The record thus establishes an ongoing pattern of
physical abuse by Father and, under these circumstances, there was not clear and
convincing evidence that reunification would be in the children’s best interest.
(§ 361.5, subd. (b)(3).)11

                                    DISPOSITION
       The petition is denied on the merits.




                                               ZELON, J.




We concur:




       PERLUSS, P.J.




       WOODS, J.




11     Father also contends the court improperly denied his oral request for a bonding
study, which he made after the court denied reunification services. We find no abuse
of discretion in the denial of Father’s motion (see In re Richard C. (1998)
68 Cal. App. 4th 1191), nor does Father demonstrate he was prejudiced by the denial of
the motion.
                                            12